Citation Nr: 0828448	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Eligibility for VA death benefits as the surviving spouse of 
the veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1970.  He died in February 2006.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 administrative decision by a 
United States Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO found that the 
appellant did not meet the criteria for eligibility for VA 
death benefits as the surviving spouse of the veteran.


FINDINGS OF FACT

1.  The appellant and the veteran married in August 2002 and 
remained legally married at the time of the veteran's death 
in February 2006.

2.  During the marriage, the veteran initiated periods of 
separation, and the appellant did not object.

3.  The appellant was not at fault in the periods of 
separation, and did not show intent to desert the veteran.


CONCLUSION OF LAW

The appellant is the surviving spouse of the veteran and is 
eligible for benefits associated with that status.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.53 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for Benefits

The appellant is seeking VA death benefits, including 
dependency and indemnity compensation (DIC), as the surviving 
spouse of the veteran.  In an April 2006 rating decision, the 
RO granted service connection for the cause of the veteran's 
death.  When a veteran dies from a service-connected 
disability, VA pays DIC to the veteran's survivors, including 
the surviving spouse.  38 U.S.C.A. § 1310.

In a September 2006 administrative decision, the RO found 
that the appellant did not meet the regulatory requirements 
to receive benefits as the veteran's widow, on the grounds 
that she and the veteran did not have continuous cohabitation 
between their marriage and the veteran's death.

VA regulations define marriage as a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage.  38 C.F.R. § 3.1(j).  To be a surviving spouse, a 
person must have had a legally valid marriage with the 
veteran at the time of the veteran's death, and must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse.  38 C.F.R. 
§ 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
38 C.F.R. § 3.53(a).  The statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The claims file contains copies of the Kentucky marriage 
license and marriage certificate that show that the appellant 
and the veteran were married in August 2002.  There is 
evidence that the appellant and the veteran lived together 
during some of the time between the marriage and the 
veteran's death.  The marriage license lists the same street 
address in Bowling Green, Kentucky, for the appellant and the 
veteran.  The marriage license and certificate were submitted 
to VA by the veteran in September 2002.  In a June 2008 
hearing before the undersigned Veterans Law Judge, the 
appellant stated that during their marriage she and the 
veteran spent more time together than apart.  In a September 
2006 statement, P. G., a friend of the appellant, wrote that 
she was aware that the appellant and the veteran had lived 
together for two years.

There is also evidence of separation during some of the time 
between the marriage and the veteran's death.  Statements 
that the veteran submitted to VA in 2003 to 2005 provided 
mailing addresses outside of Kentucky, in Texas and 
Massachusetts.  In a May 2005 statement, the veteran wrote 
that he had been separated from the appellant since March 
2002.  In her July 2006 claim for VA benefits, the appellant 
indicated that she and the veteran had not lived together 
continuously from the date of the marriage to the date of the 
veteran's death.  She stated that the reason for the 
separation was that the veteran loved to wander.  She 
indicated that she understood that habit.  In the June 2008 
hearing, the appellant stated that it was the veteran's way 
to wander, to frequently travel from place to place, often to 
visit family members.  She indicated that she sometimes went 
and brought him back to Kentucky, if he was fairly near, such 
as in Ohio.  She reported that she and the veteran kept in 
contact by telephone when they were not staying in the same 
place.  She reported that they lived together when he was in 
Kentucky.

There is no indication that the veteran and the appellant 
divorced.  After the veteran informed the RO in May 2005 that 
he and the appellant were separated, the RO, in a July 2005 
letter, asked the veteran to submit a copy of a divorce 
decree if he and the appellant were divorced.  The RO also 
asked the veteran to complete and submit a form if he wanted 
the appellant removed from his award of VA benefits.  The 
veteran had further correspondence with the RO, but he did 
not indicate that there was a divorce or that he wanted the 
appellant removed from his award.  On VA psychiatric 
examination in October 2005, the veteran reported that he had 
been married once, and that he and his wife were separated 
but not divorced.  The appellant has indicated that she and 
the veteran never applied for a divorce, and that while they 
were separated they kept in communication and intended to 
live together again.

On the veteran's death certificate, the veteran's marital 
status is shown as never married.  The informant listed on 
the death certificate is L. C. A.  In the June 2008 hearing, 
the appellant stated that the veteran's sister, L., had 
reported that the veteran was not married, possibly because 
the sister did not approve of the veteran having married.

The veteran's statements to VA and VA treatment notes from 
2002 forward do not show any indication from the veteran of 
reasons for separation from the appellant.  The appellant 
indicates that the times that she and the veteran were apart 
were at the veteran's initiative.  She relates that it was 
his way to wander.  She reports that she was understanding 
about his wandering; that she accepted it and did not try to 
stop it.

The evidence indicates that the veteran and the appellant 
formed a legally valid marriage, and that they did not 
divorce.  Therefore, their marriage was legally valid at the 
time of the veteran's death.  The appellant indicates that 
the separation between the veteran and the appellant was 
procured by the veteran.  She does not state that she had any 
fault in the separation.  Reporting that she accepted his 
wandering, kept in contact with him, and welcomed him back 
when he returned to their home, she indicates that their 
separations were effectively by mutual consent.  There is no 
indication that the appellant intended to desert the veteran.  
Under 38 C.F.R. § 3.53(b), the statement of the surviving 
spouse as to the reason for the separation is accepted in the 
absence of contradictory information.  The Board accepts the 
appellant's account that separation from the veteran was on 
his initiative, by mutual consent, and without fault on the 
appellant's part or intention of the appellant to desert the 
veteran.  Therefore, for purposes of the appellant's claim, 
continuous cohabitation between the marriage and the 
veteran's death was not broken.  The appellant is the 
veteran's surviving spouse, and is eligible for any VA 
benefit, including DIC, that is payable based on that status.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In this case, the Board is granting the benefit sought on 
appeal.  Therefore, it is not necessary to discuss VA's the 
extent to which VA fulfilled its duties to notify or 


assist the appellant in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).


ORDER

The appellant is the veteran's surviving spouse and is 
eligible for VA death benefits as his survivor.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


